Citation Nr: 1646636	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  10-35 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for enlarged prostate. 

2.  Entitlement to service connection for an upper respiratory illness.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee. 

In September 2012, the Veteran testified before the undersigned during a video-conference Board hearing.  A transcript of the hearing has been associated with the claims file.

These matters were remanded by the Board in July 2014 and are now ready for disposition.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran has an enlarged prostate and upper respiratory illness, at this time.

2.  The most credible, competent, and probative evidence of record demonstrates that the Veteran's service-connected disability alone is not of such nature and severity as to have prevented him from securing or following any substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for enlarged prostate and upper respiratory illness, are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303 (2015). 

2.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has indicated no such records and all pertinent records have been obtained.
VA medical examinations and opinions were obtained in this case to address the etiology of the Veteran's claimed enlarged prostate and upper respiratory illness.  The Board finds that all of the examining VA audiologists considered the evidence of record and the reported history of the Veteran and conducted thorough VA examinations and a review of the claims file, noting all findings necessary for proper adjudication of the matters.  Hence, the Board finds that the VA examinations in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

With regard to the Veteran's TDIU claim, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since the March 2012 VA examination.

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).
Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is considered competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has an enlarged prostate and upper respiratory illness that is related to his service.

The Veteran's service treatment records include an August 1967 note which reflects a complaint of a sore throat.  A February 1969 report noted an impression of chronic prostatitis.  A June 1969 report noted an impression of pharyngitis (probably streptococcal) after he was seen for complaints of symptoms of an upper respiratory infection.

During his September 2012 Board hearing, the Veteran testified that he suffered from prostatitis and from an upper respiratory infection with pharyngitis while in service.  He implied that he continued to suffer from the same conditions.  In his July 2008 claim for service connection, the Veteran contended that he had suffered for more than 35 years with an enlarged prostate, which he stated started when he was in military service.  He also stated that he was currently treated at a local hospital for this condition.  Further, he stated that he had suffered everything from strep throat to having respiratory trouble caused by an upper respiratory infection.  He claimed that during and since his service he received treatment for the condition.
 
Pursuant to the Board's July 2014 remand, on May 2015 VA sinusitis, rhinitis, and other conditions of the nose, throat, larynx, and pharynx Disability Benefits Questionnaire (DBQ), after a thorough examination of the Veteran and review of the claims file, the examining physician diagnosed acute pharyngitis in 1969.  Specifically, the STRs documented an isolated and self-limited episode of acute pharyngitis in 1969 from which he recovered with no residual effects.  He denied any current or chronic pharyngitis issues and reported that "he was not aware of why this claim was filed."  He did not have any current physical examination findings of pharyngitis and did not require any medication or treatment.

The examining physician indicated that the Veteran denied any current or chronic pharyngitis/pharynx condition related to his isolated and self-limited episode of acute pharyngitis during service.  A February 1970 medical examination and report of medical history form was negative for any findings of pharyngitis and was negative for any complaints of pharyngitis with the exception of other ENT issues at that time.

On May 2015 VA male reproductive system conditions DBQ examination, the Veteran declined a physical examination of the penis, testis, epididymitis and prostate.  Diagnostic testing in May 2013, November 2013, and March 2007 noted very normal PSA's.  In January 2003, UA was negative for any infection.  In the remarks section, the staff physician indicated that the Veteran denied any known issues or concerns regarding his prostate at that time.  Likewise, available clinical medical records were silent for any diagnosis or treatment of prostatitis or any other chronic prostate condition.  He denied any symptoms of prostate disease and declined examination at that time.

After a thorough review of the claims file, the VA staff physician noted that the Veteran denied any issues with his prostate or pharynx at that time and or any current diagnosis, signs/symptoms, or required treatment for prostate or pharynx issues.  A review of his available medical records was silent for any such diagnoses or treatment.  Based on a review of the STRs and medical records, and the Veteran's reported history, the staff physician opined that there was no evidence to support a claim for any current or chronic prostate disorder, such as prostatitis, or any respiratory disorder, such as pharyngitis related to the Veteran's period of active service.

In this case, there is no medical evidence of a chronic prostate disorder or respiratory disorder, either during or since the Veteran's service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  To the extent that the Veteran complains that he has prostate and respiratory disorder symptoms, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against these claims.  While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with a prostate or respiratory disorder.

In any event, even if a prostate or respiratory disorder had been diagnosed, this would not provide a basis to the grant as there is no evidence of an etiological relationship between any claimed prostate disorder or respiratory disorder and the Veteran's service more than 46 years ago.

While the Board has closely reviewed the medical and lay evidence in the Veteran's claims file, the Board notes that a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The issues on appeal are based on the contentions that he has currently diagnosed prostate and respiratory disorders that are related to service that is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the existence of a current diagnoses of prostate and respiratory disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions.
In light of the above discussion, the Board concludes that the preponderance of the evidence is against these claims and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

TDIU

The Veteran contends that he is unable to secure gainful employment due to his service-connected back and bilateral leg disabilities.  See, May 2008 VA Form 21-8940.  He contends that he has been unemployed since October 1995.  Id.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the above percentages are not met, the Veteran's claim may still be referred to the Director, Compensation and Pension Service for an extraschedular rating, when the evidence of record shows that Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities." 38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The Veteran's employment history, his educational and vocational attainment, and his particular physical disabilities are to be considered in making a determination on unemployability. 

The Veteran is service-connected disabilities are a lumbar spine disability, rated as 20% disabling; radiculopathy of the right and left leg, each rated as 10% disabling; and hemorrhoids, rated 0% disabling, for a combined rating of 40%.  Because the Veteran does not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.  Nevertheless, the Board must determine whether the Veteran's TDIU claim should be submitted to the Director of Compensation and Pension service for consideration of TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b).

In a May 2008 Application for Increased Compensation based on Unemployability, the Veteran indicated that he was unemployable due to his back and bilateral leg disabilities and last worked as a parts clerk in October 1995. 

The record includes a September 1996 decision from the Social Security Administration (SSA) which indicates that the Veteran was awarded benefits due to his low back disability.

A March 2012 VA DBQ examination indicates diagnoses of DDD lumbar spine with bilateral radiculopathy.  After a thorough examination and review of the claims file, the examining physician opined that due to the Veteran's back disability he would not be able to perform heavy physical labor, but would be "okay" for sedentary work with breaks every hour for stretching.

In September 2012, he testified that he was self-employed at that time working on cars trying to repair them for some form of income.  He testified that he was last employed in 1994.  He said he worked as a clerk-typist for a food supplier at which time he had difficulty with prolonged sitting and applied for SSA benefits.  He stated that he also occasionally repaired air conditioners.  

VA treatment records include a January 2014 neuropsychological assessment which indicates that he was employed as an insurance adjuster for the past 15 years in addition to maintaining self-employment as an auto mechanic since the 1970s.  He also sold roadside barbeque.  It was noted that during the day he performed household chores, met friends for coffee, and worked.

Thus, the Veteran's testimony before the Board and statements to the VA examiner are found to provide highly probative evidence against his claim.

Not only does the evidence not indicate that he is unemployable, but that he has worked in a variety of positions during the subject appeal, both sedentary and non-sedentary, including as an insurance adjuster and an auto mechanic.  Moreover, the Board finds that there is no suggestion, particularly given the Veteran's work history as an insurance adjuster, that the Veteran would not be able to obtain or maintain any sedentary employment that is more than marginal in nature.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).  Simply put, the record shows that the Veteran has the ability to perform sedentary employment that would clearly be more than marginal in nature.

Given the foregoing, the Board finds that the Veteran does not meet the requirements for a TDIU.

Moreover, based on the foregoing, the Board finds that referral to the Director of Compensation and Pension Service for consideration of TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b) is not warranted because the most credible, competent, and probative evidence of record does not reflect that the Veteran is unable to follow or secure substantially gainful employment due to his service-connected disability alone.

In summary, and for the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of TDIU under 38 C.F.R. § 4.16(a) and (b), and there is no reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In reaching this decision, the Board has considered the Veteran's assertions that his service-connected disabilities have rendered him incapable of substantial employment.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  He is not, however, competent to identify to the extent to which his service-connected disabilities render him unemployable according to the pertinent VA regulations.

Therefore, as the evidence also does not establish that the Veteran is unemployable due to his service connected disabilities, the appeal is denied.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the medical evidence in this case provides particularly negative evidence against this finding. 

In this regard, it is important for the Veteran to understand that a 40% disability evaluation represents a significant problem (very generally, a 40% reduction in the Veteran's ability to work).  If the Board did not consider the Veteran's statements, including his main contention that his bilateral leg and back disabilities caused difficulty with prolonged sitting and standing, there would be a very limited medical basis for the current finding of 40%, let alone a higher rating, as the objective medical evidence, rather than supporting his claim, has, as a whole, consistently provided evidence against his contentions.  The problems the Veteran has indicated are the problems a Veteran with a 40% disability evaluation would have in getting and maintaining a job.  At points, the Veteran's own statements and VA examiner's opinion suggest that he can work, in a sedentary capacity with restrictions (including taking hourly breaks to stretch).  While the Board has carefully reviewed the Veteran's statements over time, the problems that the Veteran has indicated he has (overall) are consistent with this combined 40% rating, but not consistent with a finding that the Veteran cannot work due to his service connected disabilities, either individually or as a whole.

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's TDIU claim.  There is no doubt to be otherwise resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The claim is denied.


ORDER

Service connection for enlarged prostate is denied.

Service connection for an upper respiratory illness is denied.

A TDIU is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


